       Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 1 of 21



 1   CONNON WOOD LLP
     NICHOLAS P. CONNON, State Bar No. 150815
 2   nconnon@connonwood.com
     ROBERT A. de By, Pro Hac Vice application pending
 3   rdeby@connonwood.com
     35 East Union Street, Suite C
 4   Pasadena, California 91103
     Telephone:    (626) 638-1750
 5   Facsimile:    (626) 792-9304

 6   Attorneys for Aldini AG

 7

 8                              UNITED STATES DISTRICT COURT

 9               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

10

11
      In re Ex Parte Application of                       Case No.
12
      ALDINI AG
13
                        Applicant,
14

15    For an Order Pursuant to 28 U.S.C. § 1782
      Granting Leave to Obtain Discovery from
16    Silvaco Inc., for Use in Foreign
      Proceedings.
17

18

19
                          DECLARATION OF DANIEL BAUMSLAG
20                IN SUPPORT OF EX PARTE APPLICATION FOR AN ORDER
                 PURSUANT TO 28 U.S.C. § 1782 GRANTING LEAVE TO OBTAIN
21                    DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
22          Pursuant to 28 U.S.C. §1746, I, Daniel Baumslag, declare under penalty of perjury as
23   follows:
24          1.     Since 2014, I have been the Head of Debt & Equity Markets at Aldini AG.
25          2.     Aldini AG (“Aldini”) is a Swiss boutique merchant banking firm.
26          3.     Aldini and its affiliates have in excess of US$3 billion under management and
27   invest in excess of €100 million per year in small/medium sized enterprises and publicly quoted
28
                                                      1
       Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 2 of 21



 1   companies.

 2          4.       Aldini has several offices in Switzerland, and it has an office also in both

 3   Liechtenstein and the British Virgin Islands.

 4          5.       Aldini’s website is found at: https://www.aldinicapital.com.

 5          6.       I submit this Declaration in support of Aldini’s Application seeking the Court’s

 6   permission to obtain discovery from Silvaco, Inc. (“Silvaco”) and for an Order, pursuant to 28

 7   U.S.C. §1782.

 8          7.       I am the executive at Aldini responsible for coordinating and managing the firm’s

 9   legal proceedings in France against MBDA, Soitec and others in connection with their role in the

10   fraudulent acquisition of the assets and business of Dolphin Integration (listed on the Euronext

11   stock market with symbol: ADOL) and the destruction of that company, in which Aldini held a

12   strategic equity stake. As the head of Aldini’s internal ADOL Task Force, I report directly to the

13   firm’s Board of Directors.

14          8.       I am familiar with the facts set forth in this Declaration, either from personal

15   knowledge or on the basis of documents that have been provided to me. Insofar as the facts are

16   within my own knowledge, the facts and matters testified to are true to the best of my own

17   knowledge and belief.

18          9.       From July 2017 onward, Aldini acquired shares in Dolphin Integration until, by

19   mid 2018, Aldini had acquired 28,466 shares amounting to a strategic equity position of 2.12% in

20   Dolphin Integration.

21          10.      Aldini acquired its strategic equity stake because our analyses showed that

22   Dolphin Integration was significantly under-valued and thinly-traded, hence Aldini had decided

23   that it should pursue the possibility of an acquisition of Dolphin Integration based on it being

24   under-valued, the company’s potential for growth, and its unique technology and intellectual

25   property portfolio.

26          11.      During January 2018, Dolphin Integration’s market cap on the Euronext stock

27   exchange had exceeded €51,000,000.

28          12.      Based on Aldini’s analysis of Dolphin Integration, including a DCF valuation and
                                      2
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 3 of 21



 1   peer company and industry comparisons, Aldini believed the true enterprise value of Dolphin

 2   Integration to be in excess of €649,000,000.

 3          13.     From our perspective, any financial issues that Dolphin Integration had

 4   experienced were basically growing pains typical of many high-growth tech companies that

 5   Aldini invests in and were minor compared to the company’s financials and future earning

 6   potential.

 7          14.     Dolphin Integration’s unique technology, designs, and services addressed both the

 8   needs of the fast-growing technology consumer markets and those of various industrial sectors,

 9   including the European defense industry. Aldini’s analysis showed that the consumer electronics

10   market was expanding rapidly, and Aldini saw that Dolphin Integration was well positioned to

11   benefit.

12           15.    I learned that MBDA had been a long-standing Dolphin Integration customer,

13   while Soitec needed Dolphin Integration’s cutting-edge technology to participate in the exploding

14   ‘Internet-of-Things’ market (i.e., technology for consumer and other connected devices using

15   integrated circuits, optimized for very low energy consumption). Dolphin Integration’s research,

16   services, and products comprised and were based on intellectual property that others, including

17   MBDA and Soitec, did not have access to otherwise.

18           16.    I learned that in 2017, MBDA and Soitec had tried to acquire Dolphin Integration,

19   but that their efforts failed apparently because its founder Michel Depeyrot did not wish to step

20   aside as the company’s president.

21           17.    Aldini believes that MBDA/Soitec then set out to wrest control of Dolphin

22   Integration from its shareholders, including Aldini, by subterfuge and fraud to obtain Dolphin

23   Integration’s unique technology in order to integrate it into their own products.

24           18.    Aldini believes that Dolphin Integration’s financial ‘problems’ that later led to the

25   reorganization and bankruptcy proceedings in France, during which MBDA and Soitec raided and

26   acquired Dolphin Integration’s assets and business for a mere €200,004, were manufactured to

27   allow MBDA and Soitec to acquire all Dolphin Integration’s assets in secret while keeping

28   competing bidders away.
                                      3
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 4 of 21



 1             19.     I mention below the main facts that led me to conclude that Dolphin Integration’s

 2   financial predicament that ultimately led to the company’s demise was manufactured. That is to

 3   say, Aldini believes that Dolphin Integration’s insolvency was entirely artificial and avoidable.

 4   To put that in plain English, it was a sham and part of MBDA and Soitec’s scheme to drive

 5   Dolphin Integration into an insolvency procedure to enable MBDA/Soitec to then secretly take

 6   over all the company’s assets and business for next to nothing, and while blocking anyone else

 7   from being able to make a competing bid for the Dolphin Integration assets and business or the

 8   company. Assets, a significant part of which, were then transferred to Silvaco in the United

 9   States.

10             20.     In January 2018, Dolphin Integration announced a 29% increase in sales revenue,

11   and in April 2018 announced that sales revenue was “up 16% compared to last year” and that this

12   “sharp increase reflects the desired inflection for product sales, which is driving sustainable

13   growth for the company.” (Exhibits 3 & 4). Thus, things were going very well for the company,

14   according to what it told the market.

15             21.     Then, on June 6, 2018, Dolphin Integration issued a Press Release, titled

16   “DOLPHIN INTEGRATION UPDATES ITS PERSPECTIVES FOLLOWING THE

17   POSTPONEMENT OF AN IMPORTANT ORDER.” (Exhibit 5). However, Dolphin

18   Integration never revealed which order, for what or for how much money, and from whom.

19             22.     That Press Release stated further: “the corporate management of a historical

20   customer . . . has decided to postpone one of its strategic programs.” Again, Dolphin Integration

21   never revealed which “historical customer,” or which “strategic program” was postponed or for

22   how long.

23             23.     The Press Release stated: “the liquidity risk is increased” but mentioned that “[i]n

24   order to overcome this situation . . . in the context of the authorization given to the Board of

25   Directors . . . to carry-out a capital increase or bank financing, the company’s initiatives are in

26   process for strengthening its operating funds.”

27               24.     As merchant bankers, Aldini knew that there was no reason why a company with

28       the earning capacity of Dolphin Integration could not obtain debt financing or raise additional
                                      4
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 5 of 21



 1   equity. Moreover, the Press Release assured us that the Dolphin Integration board had been

 2   tasked to do so. Hence, Dolphin Integration’s June 6, 2018 Press Release, despite its mysterious

 3   references to an important cancelled order, strategic programs, and an undisclosed long-term

 4   customer was not, purely in itself, of any great concern to me. And Dolphin Integration’s

 5   statement that it would “carry-out a capital increase or bank financing” seemed the logical

 6   solution to the purported order-related issue it said it had encountered.

 7          25.     Nor did it appear credible or likely, given our financial analysis of the company

 8   and its earning potential and valuation, that the cancellation of any single order could suddenly tip

 9   Dolphin Integration into insolvency.

10          26.     Hence, from a corporate finance perspective, and based on Dolphin Integration’s

11   public statements, there was no reason for Aldini or me to suspect or anticipate that Dolphin

12   Integration was at risk of going bankrupt, let alone that its assets might be put up for sale in an

13   insolvency proceeding.

14          27.     On the contrary, as we were looking at Dolphin Integration as a takeover target,

15   and because based on the information the company was publishing it appeared that the company

16   would emerge even stronger, Aldini decided to further increase its equity position.

17          28.     However, I later learned that despite that Dolphin Integration’s Press Release

18   stated that the company was in need of a cash infusion, the Dolphin Integration Board of

19   Directors had refused to raise capital by issuing shares or to arrange for additional bank financing.

20   Apparently, despite the company’s statement that the board had specifically been mandated to do

21   so, it did not even try. Dolphin Integration’s board of directors did nothing and sat on its hands.

22   Thus, purposefully acting directly contrary to what it had told the market it would do. Thereby

23   exacerbating a manufactured financial ‘crisis’ so as to provide, what in retrospect became

24   apparent, a pretext and opening for a corporate raid by MBDA and Soitec.

25          29.     To the best of my knowledge, nothing was ever mentioned again publicly about

26   the mysteriously disappearing “important order”, cancelled “strategic program”, or indeed who

27   the “historical customer” was that purportedly had tipped Dolphin Integration into the financial

28   abys that later was used to justify MBDA/Soitec’s secret pre-pack take-over of the company’s
                                      5
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 6 of 21



 1   asset and business for €200,004 while the market had valued the company at more than €50

 2   million, and while our financial analysis showed it to be worth in excess of $649,000,000.

 3          30.     On July 16 and 19, 2018, Dolphin Integration issued Press Releases and

 4   announced: “An observation period expiring in mid-January 2019 should be opened to allow the

 5   company to find the solutions to ensure the sustainability of its activities . . . the company will

 6   communicate any new stage of the procedure . . . The company aims to be a global player,”

 7   without mentioning the MBDA/Soitec pre-pack take-over offer which we later learned had been

 8   completed already on July 6 and 13, 2018. (Exhibits 6 & 7).

 9          31.     Accordingly, Aldini and the stock market were given to believe that the Dolphin

10   Integration board of directors would be using the period until January 2019 – half a year – to

11   obtain debt and equity financing, to reschedule its debts, to address any liquidity issues and would

12   emerge stronger: “a global player.”

13          32.     The message that “the company will communicate any new stage of the

14   procedure” was not lost on Aldini either, and we trusted and relied on that believing that any

15   negative development or unexpected turn of events would be shared with the stock market as it

16   was a publicly quoted company, and with the company’s shareholders.

17          33.     One July 19 and 20, 2018, Mr. Thierry Boutin, who was a Dolphin Integration

18   shareholder, repeatedly offered to inject €2.5 million cash into Dolphin Integration to help it to

19   address what the company had made the market believe was a purely temporary liquidity issue.

20          34.     Dolphin Integration while acknowledging receipt of Mr. Boutin’s messages, then

21   purposefully ignored his offer of a cash injection.

22          35.     I also learned that other shareholders, including Mr. Gerbier, offered to put in an

23   amount of money sufficient to avoid any insolvency situation for Dolphin Integration but these

24   shareholders, too, were rebuffed.

25          36.     Hence, Dolphin Integration’s board of directors was intentionally exacerbating the

26   company’s financial situation.

27          37.     MBDA and Soitec personnel who had taken seats on the Dolphin Integration board

28   had access to inside information and, unbeknownst to Aldini or the market, Aldini believes fed
                                      6
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 7 of 21



 1   that information to their employers who had been secretly using that insider information to put

 2   together a pre-pack take-over offer for all of Dolphin Integration’s assets and business.

 3          38.     While Dolphin Integration’s shareholders, including Aldini, and the stock market

 4   were kept in the dark – indeed, misled to believe that Dolphin Integration’s board of directors was

 5   using the period until January of the following year (2019) to raise financing – we later learned

 6   that MBDA and Soitec, instead of waiting for Dolphin Integration to utilize that period, rushed

 7   through their pre-pack offer during the summer vacation in France, while virtually the entire

 8   country famously shuts down every August.

 9          39.     Dolphin Integration issued and we received various misleading press releases,

10   suggesting that Dolphin Integration was working through its financial issues and would emerge

11   financially healthy.

12          40.     However, as it turned out, MBDA’s director on Dolphin Integration’s board of

13   directors had resigned in June 2018, in a blatant attempt to avoid running afoul of the French

14   legal prohibition against such insider dealing.

15          41.     Soitec’s director on the Dolphin Integration board of directors stayed on, but

16   Soitec later argued that he was not there on behalf of Soitec but purely out of personal interest.

17          42.     As a result, a company with previous a market cap in excess of €50 million and a

18   valuation in excess of €649 million, was stripped of all its assets for a mere €200,004 while the

19   market and its shareholders – including Aldini – were misled to believe that its board of directors

20   was in the process of obtaining equity and debt financing. A significant part of those assets was

21   then transferred to Silvaco in the United States.

22          43.     While presenting MBDA’s 2018 results on March 19, 2019, Mr. Bouvier, who was

23   MBDA’s President at the time of the takeover of Dolphin Integration’s assets and business, stated

24   about MBDA’s Dolphin Integration asset-strip that MBDA gaining control of “this kind of highly

25   technological skillset is not only a factor of French sovereignty, but of European sovereignty.”

26   (Exhibit 8).

27          44.     Based on Mr. Bouvier’s statements and the events set forth in this Declaration,

28   Aldini believes that MBDA conspired with Soitec and others to drive Dolphin Integration into
                                      7
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 8 of 21



 1   receivership in order to, furtively, grab the company’s assets and business for a mere €200,004,

 2   while at the same time preventing potential competing bidders, such as Aldini, from learning

 3   about the opportunity.

 4          45.     Mr. Bouvier admitted as much, when he stated with regard to the Dolphin

 5   Integration take-over that his “objective is to avoid the takeover of this business by potentially

 6   non-European, hostile players.” (Exhibit 8).

 7          46.     I learned from numerous press reports and my research that MBDA had been

 8   facing resistance from the United States when selling missiles and missile systems to foreign

 9   powers such as Egypt. And that one way for MBDA to evade those objections was to replace

10   U.S.-manufactured components with French technology. The French Minister of Defence, Ms.

11   Parly had made this clear in her parliamentary testimony, also. (Exhibit 9).

12          47.     Aldini, other potential acquirers, the company’s shareholders, and Dolphin

13   Integration itself fell victim to a geopolitical power game in which France and MBDA were

14   trying to side-line the United States’ defense industry. MBDA’s main competitors include:

15   General Dynamics Land Systems, Raytheon, General Dynamics Ordnance & Technical Systems,

16   Lockheed Martin, and Boeing.

17          48.     Aldini believes that Soitec, in contrast to MBDA’s geopolitical and strategic

18   motives, as revealed by Mr. Bouvier and the French defence minister’s testimony, was motivated

19   by straightforward commercial gain. Soitec was richly rewarded for its assistance, once MBDA

20   achieved its strategic objection of sidelining the United States and its defense industry.

21          49.     Soitec’s core business is closely related to Dolphin Integration’s and makes use of

22   the technology developed by Dolphin Integration for use in consumer goods and technology.

23          50.     On the announcement of MBDA/Soitec’s pre-pack take-over deal of Dolphin

24   Integration’s assets, Soitec’s share price shot up 7%, which means the stock market valued

25   Dolphin Integration’s business and assets at approximately €251,000,000.

26          51.     Soitec’s share in the pre-pack take-over was 60% because Soitec owned 60% of

27   the SPV Dolphin Design in which MBDA/Soitec placed Dolphin Integration’s assets. As a result,

28   Soitec on the day of the announcement of the deal gained approximately €150,000,000 in market
                                      8
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
       Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 9 of 21



 1   value on the announcement.

 2          52.     Aldini believes that MBDA and Soitec falsely represented to the French Court that

 3   there were no other interested buyers and that only €200,004 could be found for all the Dolphin

 4   Integration assets combined. Aldini believes that MBDA and Soitec falsely represented to the

 5   French Court that MBDA/Soitec were not planning to break up Dolphin Integration, while all

 6   along having plans to re-sell part of its assets at a substantial profit. Aldini believes that MBDA

 7   and Soitec did so in order to deceive the Court (and the French Public Prosecutor) into approving

 8   the pre-pack take-over of Dolphin Integration’s assets.

 9          53.     The basis for my belief, in addition to the facts set out above, is that on May 5, 2017,

10   a Soitec employee became a director on the Dolphin Integration board, a Mr. José Beriot.

11          54.     June 20, 2017, a MBDA employee became a director on the Dolphin Integration

12   board, a Mr. Harold van den Bossche.

13          55.     On June 5, 2018, at the request of Dolphin Integration’s Board, a reorganization

14   proceeding was opened by the President of the Commercial Court in Grenoble (Tribunal de

15   commerce de Grenoble) and the Court appointed Maître Sapin of the firm la Société

16   Administrateurs Judiciaires Partenaires SELARL (“AJ Partenaires”) as the trustee in charge of a

17   reorganization.

18          56.     Article L. 642-3 of the French Commercial Code prohibits the corporate officers of

19   a company placed in judicial liquidation to make a take-over offer for the company or its assets,

20   either directly or through an intermediary.

21          57.     Art. L. 642-3 states:

22                  “Neither the debtor, in respect of any of his property, nor the de jure

23                  or de facto manager of the legal person in liquidation, nor the

24                  relatives or associated persons up to the second degree inclusive of

25                  these managers or of the natural person debtor, nor the persons

26                  having or having had the capacity of controller during the procedure

27                  are allowed, directly or through an intermediary, to present an offer.

28                  Likewise, these persons are prohibited from acquiring, within five
                                      9
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 10 of 21



 1                  years following the sale, all or part of the assets included in this sale,

 2                  directly or indirectly, as well as from acquiring shares or equity

 3                  securities of any company having in its property, directly or

 4                  indirectly, all or part of these assets, as well as securities giving

 5                  access, within the same period, to the capital of this company.

 6                  [. . .]

 7                  Any act in violation of this article is annulled at the request of any

 8                  interested party or the public prosecutor, presented within three

 9                  years from the conclusion of the act. When the act is subject to

10                  publicity, the period starts from this.”

11          58.     On June 5, 2018, the same day that this reorganization proceeding was ordered by

12   the Court, MBDA’s Mr. Van den Bossche resigned as a board director at Dolphin Integration.

13          59.     On July 6, 2018, Mr. Henri Berger (CEO of MBDA) filed an affidavit with the

14   Commercial Court in Grenoble swearing that MBDA did not fall under the prohibition of Art.

15   L. 642-3. That same day, MBDA and Soitec filed a pre-pack take-over offer for all the assets and

16   the business (fond de commerce) of Dolphin Integration.

17          60.     On July 13, 2018, MBDA and Soitec filed an updated pre-pack take-over offer for

18   all the assets and the business (fond de commerce) of Dolphin Integration for a cash payment of

19   only €200,004, without either MBDA, Soitec, the trustee or the Court having arranged for it to be

20   published.

21          61.     On August 3, 2018, at Soitec’s initiative, a Special Purpose Vehicle (“SPV”) was

22   created under the name Dolphin Design for the purpose of acquiring the Dolphin Integration

23   business and assets.

24          62.     It was not until August 19, 2018, that Mr. Van den Bossche’s resignation as a

25   director of Dolphin Integration was announced in the official French Government gazette (Bulletin

26   officiel des annonces civiles et commerciales, also known by the acronym “BODACC”). Only two

27   days before the Commercial Court in Grenoble approved MBDA/Soitec’s pre-pack take-over offer

28   for all the assets and business of Dolphin Integration. As a result, as far as third parties and Aldini
                                      10
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 11 of 21



 1   are concerned, legally Mr. Van den Bossche was a member of the Board of Directors of Dolphin

 2   Integration until August 19, 2018.

 3           63.    On August 21, 2018, the French Commercial Court in Grenoble, without any

 4   advance warning, approved the pre-pack sale to MBDA and Soitec of all Dolphin Integration’s

 5   assets and its business for a mere €200,004 in cash.

 6           64.    Mr. José Beriot (Soitec) remained on the Dolphin Integration Board throughout.

 7   When this point was raised during a number of the French Proceedings, Soitec maintained that

 8   Mr. Beriot sat on Dolphin Integration’s Board of Directors not for Soitec but purely as a matter of

 9   personal interest and Soitec argued that, as a result, it had not violated the legal prohibition

10   against fraudulent sales laid down in Article L. 642-3 of the French Commercial Code.

11           65.    Moreover, on November 12, 2020, Silvaco announced that it had acquired a

12   significant part of the Dolphin Integration assets, while Silvaco’s French subsidiary had actually

13   been present in Court during the pre-pack take-over by MBDA and Soitec in August 2018.

14   Moreover, on April 20, 2021, Dolphin Design produced a copy of an announcement to Aldini’s

15   French counsel that stated that Silvaco had bought the Dolphin Integration assets that Dolphin

16   Design had previously acquired.

17           66.    Once MBDA had accomplished its strategic objective, MBDA sold Soitec a

18   further 20% equity stake in Dolphin Design on November 13, 2020, increasing Soitec’s holding

19   in Dolphin Design (and thus the Dolphin Integration assets) to 80%. Leaving MBDA owning

20   20%.

21           67.    The day after, the transaction with Silvaco was made public and it became clear

22   Silvaco had acquired the Dolphin Integration memory compiler technology and standard cell

23   libraries.

24           68.    Aldini believes that Soitec all along had the objective to ‘flip’ the Dolphin

25   Integration memory compiler technology and standard cell libraries to Silvaco in the United

26   States. Aldini also believes this deal is a sale in name only in that Soitec appears to be working

27   together with Silvaco to monetize that technology even today.

28           69.    The basis for my belief is that Carlos Mazure, Executive Vice-President of Soitec,
                                      11
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 12 of 21



 1   joined the Silvaco Board of Directors a mere four months before this transaction was announced.

 2   (Exhibit 10). As well as various statements made by Silvaco executives to the press, that show

 3   that Mr. Mazure is going to play a coordinating role. (Exhibit 2).

 4          70.     Mr. Mazure is not simply a Soitec official to ‘keep watch’ over Silvaco’s

 5   monetization of the Dolphin Integration assets, he is a highly experienced scientist with an in-

 6   depth understanding of semiconductor technology and more than 100 patents filed worldwide,

 7   who has reportedly authored over 120 scientific papers. (Exhibit 11). Hence, Aldini believes the

 8   transfer of the Dolphin Integration memory compiler technology and standard cell libraries to

 9   Silvaco is part of a Soitec/Silvaco joint venture contemplated from the beginning.

10          71.     It is this fraud concerning the acquisition of the business and all assets of the

11   Euronext-listed company Dolphin Integration for €200,004 in cash, a public company with a stock-

12   market valuation in excess of €51 million as per January 2018, involving among other alleged

13   wrongful conduct (i) the violation of the prohibition found in Article L. 642-3 against insiders

14   acquiring the contested assets, (ii) the violation of the duty of loyalty and fiduciary duties of

15   company directors, (iii) the use of insider information, (iv) the misleading of the company’s

16   shareholders and the stock market, and (v) the violation of numerous French criminal statutes and

17   stock market regulations, that gave rise to the current French Proceedings as well as the additional

18   French Proceedings being contemplated and in advanced stage of preparation. And for use in which

19   Aldini is seeking discovery from Silvaco that has acquired the memory compiler technologies and

20   standard cell libraries from Dolphin Design.

21          72.     Accordingly, the discovery sought is crucial for Aldini in pursuing its proceedings

22   before the French courts, as well as several contemplated proceedings that Aldini’s French

23   counsel is currently preparing.

24          The Pending French Proceedings:

25          73.     In connection with and in response to the above events, Aldini commenced the

26   following legal proceedings, which are currently pending in France and in which Aldini is

27   represented by its French counsel, Maître Cataldo Cammarata of the Paris-based law firm Squadra

28   Avocats:
                                      12
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 13 of 21



 1                 a. French Supreme Court (Cour de cassation) – Aldini’s disclosure motion against

 2                     MBDA, appeal against the judgment affirming the lower court’s reversal of its

 3                     permission for seizure by the bailiff, assisted by the police, of evidence at the

 4                     offices of MBDA;

 5                 b. French Supreme Court (Cour de cassation) – Aldini’s appeal against the

 6                     judgment affirming the lower court’s denial of the pre-action disclosure

 7                     proceeding against Maître Bruno Sapin and his firm AJ Partenaires, the original

 8                     trustee in the reorganization proceeding of Dolphin Integration;

 9                 c. French Administrative Supreme Court (Conseil d’Etat) – Aldini’s appeal against

10                     the Prime Minister/Ministry of Finance’s abuse of power rejecting Aldini’s

11                     request to repeal Articles R.661-2, R.661-3 and R.611-26-2 of the Commercial

12                     Code as well as Articles 643 and 586(3) of the Code of Civil Procedure insofar

13                     as they unconstitutionally limit access to the French courts for foreign parties.

14                 d. French Court of Appeal in Grenoble (Cour d’appel de Grenoble) – Aldini’s

15                     appeal against the judgment affirming the lower court’s denial of the pre-action

16                     disclosure proceeding against Soitec and Dolphin Integration on the basis that

17                     Aldini had not yet produced sufficient evidence of fraud;

18                 e. Commercial Court in Grenoble (Tribunal de commerce de Grenoble) – Aldini’s

19                     third-party objection proceeding (tierce opposition) against the judgment lifting

20                     the injunction against the sale of Dolphin Integration’s assets during the two

21                     years following the pre-pack take-over and against the denial of access to

22                     information concerning the lifting of the injunction prohibiting the sale of the

23                     Dolphin Integration assets.

24          The Contemplated French Proceedings:

25          74.    Aldini is contemplating bringing the following legal proceedings in France. Aldini

26   has instructed its French counsel, Maître Cataldo Cammarata of the Paris-based law firm Squadra

27   Avocats to prepare these contemplated proceedings. Mr. Cammarata and his colleagues have been

28   working on these matters and the contemplated proceedings are in advanced state of preparation
                                      13
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 14 of 21



 1   and will be brought before the French Commercial Courts in Grenoble and Paris, the Office of

 2   Public Prosecutor (the Procureur de la République, also known as the ‘ministère public’ or ‘le

 3   parquet’), and the Financial Markets Regulator (the Autorité des Marchés Financiers, also known

 4   by its acronym “AMF”), as follows:

 5                 a. Commercial Court in Grenoble (Tribunal de Commerce de Grenoble) – Aldini’s

 6                     suit on the merits for the fraudulent asset stripping and destruction on Dolphin

 7                     Integration against MBDA, Soitec, Mr. Antoine Bouvier (former President of

 8                     MBDA), Mr. José Beriot (Soitec’s Vice President of Public Affairs and a former

 9                     member of the Board of Directors of Dolphin Integration), Mr. Harold van den

10                     Bosche (MBDA’s Director Industrial Policy & Supply Chain Management and

11                     a former member of the Board of Directors of Dolphin Integration), and others;

12                 b. Commercial Court in Grenoble (Tribunal de commerce de Grenoble) – Aldini’s

13                     corporate law violations and securities fraud proceeding against inter alia

14                     Dolphin Integration managers and directors, Soitec, and Dolphin Design;

15                 c. Commercial Court (Tribunal de commerce) – Aldini’s pre-action disclosure

16                     proceeding against Mr. Antoine Bouvier;

17                 d. Commercial Court in Versailles (Tribunal de commerce de Versailles) –

18                     Aldini’s pre-action disclosure proceeding against Mr. Henri Berger (CEO of

19                     MBDA);

20                 e. Commercial Court in Paris (Tribunal de commerce de Paris) – Aldini’s pre-

21                     action disclosure proceeding against Mr. José Beriot;

22                 f. Commercial Court in Paris (Tribunal de commerce de Paris) – Aldini’s pre-

23                     action disclosure proceeding against Mr. Harold van den Bossche;

24                 g. Commercial Court in Grenoble (Tribunal de commerce de Grenoble) – Aldini’s

25                     pre-action disclosure proceeding against Michel Depeyrot (founder and former

26                     president of Dolphin Integration);

27                 h. Commercial Court in Lyon (Tribunal de commerce de Lyon) – Aldini’s pre-

28                     action disclosure proceeding against Christian Dupont (former CEO of Dolphin
                                      14
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 15 of 21



 1                       Integration and former President of Dolphin Design);

 2                   i. Office of the Public Prosecutor – Aldini as complainant against any involved

 3                       party and in particular Soitec, MBDA, and Messrs. Antoine Bouvier, Henri

 4                       Berger, José Beriot, Harold van den Bossche, Christian Dupont, Thierry

 5                       Sommelet (President of Dolphin Integration), Paul Bourde (CEO of Dolphin

 6                       Integration);

 7                   j. Financial Markets Regulator (Autorité des Marchés Financiers), AMF – Aldini

 8                       as complainant and victim/interested party in enforcement proceedings for

 9                       securities law violation affecting listed company Dolphin Integration.

10           The Contemplated French Liability Proceeding on The Merits:

11           75.     Aldini is contemplating and is preparing a lawsuit for the fraudulent asset stripping

12   and destruction on Dolphin Integration and for violations of French law. (See this Declaration

13   supra at ¶74(a)).

14           76.     The claims include but are not limited to (i) violation of Art. L. 642-3 against insider

15   dealing, (ii) the securities statute violations, and (iii) the corporate and/or tort liability of Dolphin

16   Integration’s managers, its directors, and any stakeholders for infringement of Arts. L151-1 and

17   seq. French Commercial code protecting corporate and business secrets, (iv) Arts. L 225-37, L 225-

18   251 et L 225-252 French Commercial code dealing with statutory and by-laws violation and

19   mismanagement torts, together with Arts. L225-20 of same code on corporate director’s
20   representative liability and (v) the duty of loyalty directors and managers have to abide by, against

21   MBDA, Soitec, Mr. Antoine Bouvier (former President of MBDA), Mr. José Beriot (former

22   member of the Board of Directors of Dolphin Integration), Mr. Harold van den Bossche (former

23   member of the Board of Directors of Dolphin Integration), and others.

24           The Contemplated French Securities Fraud Proceeding:

25           77.     As part of and during MBDA/Soitec’s pre-pack take-over of Dolphin Integration’s

26   assets, the company issued numerous public information releases misleading the market, pretending

27   the company was dealing with a temporary cash shortage only, that it would continue operations,

28   and that its Board of Directors had been mandated and would be raising new equity capital as well
                                      15
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 16 of 21



 1   as bank financing, and made a significant number of other false and/or misleading statement. (See

 2   this Declaration supra at ¶74(b))

 3          78.     Through these statements Dolphin Integration kept its shareholders, including

 4   Aldini, and the markets in the dark as to the true state of affairs. Namely, that the company was in

 5   the process of selling off all of its assets and its entire business – including its unique intellectual

 6   property and its subsidiary companies – to MBDA/Soitec (and, as has become clear last November,

 7   to Silvaco) for a mere €200,004 while Dolphin Integration had a market cap in excess of €51

 8   million.

 9          79.     Aldini believes that the motive behind these misleading statements, and part of what

10   will show them to be false and misleading, was the cooperation between the buyers (MBDA, Soitec,

11   and Silvaco amongst themselves) and with Dolphin Integration, designed to ensure the sale of all

12   its assets took place secretly, while the shareholders, including Aldini, and market were lulled into

13   waiting for the company to raise cash and to continue its operations. Long enough at least, in Mr.

14   Bouvier’s words (the then President of MBDA), “to avoid the takeover of this business by

15   potentially non- European, hostile players.”

16          The Contemplated French Pre-Action Disclosure Proceedings:

17          80.     Aldini is contemplating and its French counsel has been preparing six additional

18   Art. 145 CPC pre-action disclosure proceedings against the individuals involved in the asset

19   stripping and destruction of Dolphin Integration, the associated fraudulent behavior, use of Trojan
20   Horse directors, abuse of inside information, and violations of French Art. L. 642-3. (See this

21   Declaration supra at ¶74(c)-(h)).

22          81.     These proceedings are in an advanced stage of preparation. Aldini’s French counsel

23   has already completed the disclosure applications to the Court against Messrs. Beriot and Depeyrot,

24   while the others are in an advanced state of preparation.

25          82.     The need for and use of the evidence sought by Aldini from Silvaco in those

26   contemplated Art. 145 CPC proceedings is similar to the use that will be made of such discovery

27   in the pending Art. 145 CPC proceeding before the Court of Appeal in Grenoble (see this

28   Declaration supra at ¶73(d)). The need and use of the discovery sought here in the French
                                      16
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 17 of 21



 1   proceedings is explained with particular emphasis on the French disclosure proceedings in the

 2   Declaration of Aldini’s French counsel, Maître Cataldo Cammarata, filed concurrently with this

 3   Declaration.

 4          The Contemplated French Criminal Proceeding:

 5          83.     Aldini is contemplating filing a criminal complaint against any involved party and

 6   in particular MBDA, Soitec, José Beriot, Harold van den Bossche, Christian Dupont, Thierry

 7   Sommelet, Paul Bourde, Antoine Bouvier, and Henri Berger for having allegedly committed the

 8   following crimes: Art. 314-1 of the French Penal Code (“Breach of Trust”), Art. 321-1

 9   (“Concealment of Breach of Trust”), Art. L241-3 and Art. 242-6(3) & Art. 242-6(4) of the Code de

10   Commerce (“Offenses relating to Management and Administration”), complicity in same, and

11   conspiracy in furtherance of same. (See this Declaration supra at ¶74(i)).

12          84.     Aldini has instructed its French counsel and the resulting criminal complaint is in

13   an advanced stage of preparation. The use for the discovery and evidence Aldini is seeking to

14   obtain from Silvaco, and its ability to use the same in a French criminal proceeding, is explained in

15   detail in the Declaration of Aldini’s French counsel, Maître Cataldo Cammarata, filed concurrently

16   with this Declaration.

17          Contemplated Proceeding Before the French Financial Markets Regulator:

18          85.     Aldini has also instructed its French counsel to prepare, file, and represent Aldini in

19   its complaint to be filed with the French Financial Markets Regulator (Autorité des Marchés
20   Financiers, “AMF”) in connection with the false and misleading information provided by Dolphin

21   Integration – including by the company’s directors, two of whom were employees of MBDA and

22   Soitec, respectively – that led to the company being stripped of all its assets, while it kept its

23   shareholders and the stock market in the dark. (See this Declaration supra at ¶74(j))

24          86.     The discovery sought from Silvaco is relevant for use in that French regulatory and

25   disciplinary proceeding because, as a publicly listed company, Dolphin Integration was under an

26   obligation to publish any material event that could affect its share price, such as the sale of a

27   significant part of its assets, unique technology, and intellectual property to Silvaco.

28          87.     That the sale of Dolphin Integration’s memory compiler technology and standard
                                      17
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
      Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 18 of 21



 1   cell libraries to Silvaco is a material event and, therefore, that the discovery sought is relevant for

 2   use in the French AMF proceeding, is indisputably demonstrated by the 7% increase in Soitec’s

 3   share price on the announcement of by MBDA/Soitec’s pre-pack take-over deal of Dolphin

 4   Integration’s assets, the equivalent of a gain of €150,000,000 in Soitec’s market-value.

 5          Use of the Discovery Sought in the Pending and Contemplated French Proceedings:

 6          88.     With the exception of the proceedings before the French Supreme Court (Cour de

 7   cassation) and the French Administrative Supreme Court (Conseil d’Etat), mentioned under

 8   paragraphs 73(a)-(c) above, all the other proceedings I mentioned above under paragraphs 73(d)-

 9   (e) and 74(a)-(j) enable and, in fact, require Aldini to submit evidence.

10          89.     In this respect, and in particular where it concerns aspects of French law enabling

11   Aldini to use the discovery sought and requiring that it introduce evidence in the French

12   Proceedings, I refer to the declaration by Aldini’s French counsel, Maître Cataldo Cammarata, filed

13   concurrently with this Declaration.

14          90.     Silvaco announced on November 12, 2020, that it had acquired the contested

15   “memory compiler technology and standard cell libraries of Dolphin Design,” thus revealing itself

16   to be the mystery buyer of the contested assets and raising a number of evidentiary issues that will

17   be elucidated by the discovery sought, and that are highly relevant in the pending and contemplated

18   French Proceedings, among which:

19                  a. Soitec’s plan to sell the Dolphin Integration memory compiler technology and

20                      standard cell libraries to Silvaco, including but not limited to its conception,

21                      timing, conditions;

22                  b. Silvaco’s dealings with MBDA/Soitec in 2018 concerning the Dolphin

23                      Integration assets, while Silvaco’s French subsidiary was present in court and

24                      MBDA/Soitec represented to the French Commercial Court in Grenoble that

25                      there were no other buyers besides MBDA/Soitec, that there was no time to look

26                      for other buyers, and that there was only €200,004 in cash on offer for the

27                      Dolphin Integration assets;

28                  c. the actual price paid by Silvaco for part of the Dolphin Integration assets,
                                      18
        DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
     Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 19 of 21



 1                including any possible non-cash consideration, how it was calculated, and when

 2                it was set or any side agreements or letters.

 3             d. the extent to which MBDA/Soitec were hiding the true nature of Silvaco as a

 4                buyer, or its French subsidiary, from the French Court during the Dolphin

 5                Integration bankruptcy proceeding;

 6             e. the extent to which the transaction between Silvaco and Soitec, or Silvaco and

 7                Dolphin Design, and the related communications and documentation, reveal a

 8                fraud on the French court being perpetrated in connection with the

 9                MBDA/Soitec pre-pack take-over of those assets, the French bankruptcy

10                proceedings, and the resulting MBDA/Soitec asset strip and destruction of

11                Dolphin Integration;

12             f. the extent to which in the transaction between Soitec and Silvaco, or Silvaco and

13                Dolphin Design, for the acquisition of part of the Dolphin Integration assets, or

14                during the period leading up to it and the negotiations, Silvaco received any

15                assurances, promises or guarantees from Soitec or others in case a French court

16                would reverse the approval of the sale or void the sale agreement for the Dolphin

17                Integration assets that Soitec or Dolphin Design sold to Silvaco, why, and how;

18             g. the extent to which Soitec or anyone else promised to indemnify Silvaco for the

19                consequences of Soitec’s role in the fraud alleged by Aldini in the French

20                Proceedings;

21             h. the extent to which Soitec or anyone else promised to defend Silvaco against the

22                consequences of any participation in the fraud alleged by Aldini in the French

23                Proceedings;

24             i. the extent to which during the Soitec/Silvaco or Dolphin Design/Silvaco

25                transaction or the negotiations leading up to it, Soitec, Dolphin Design, and

26                Silvaco discussed whether, and how, to withhold information about the

27                contemplated purchase by Silvaco from the French courts, the French Public

28                Prosecutor, the trustees, the market or the shareholders including Aldini;
                                    19
      DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
     Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 20 of 21



 1             j. the extent to which, during the Soitec/Silvaco or Dolphin Design/Silvaco

 2                transaction or the negotiations leading up to it, Soitec and Silvaco discussed the

 3                risk that Soitec’s role in the MBDA/Soitec fraudulent asset strip of Dolphin

 4                Integration may be exposed and who would bear the financial consequences if

 5                it affected the Soitec/Silvaco or Dolphin Design/Silvaco transaction;

 6             k. the extent to which, during the Soitec/Silvaco or Dolphin Design/Silvaco

 7                transaction or the negotiations leading up to it, Soitec, Dolphin Design, and

 8                Silvaco discussed the risk of criminal prosecution in France or elsewhere, or

 9                potential sanctions being imposed by a French court, in connection with the

10                MBDA/Soitec asset strip and destruction of Dolphin Integration;

11             l. the extent to which the documentation related to the Soitec/Silvaco or Dolphin

12                Design/Silvaco transaction or any related NDA contains any confidentiality or

13                secrecy clause(s) designed to prevent disclosure of information so as to protect

14                MBDA/Soitec/Dolphin Design or any of the other participants in the asset strip

15                and destruction of Dolphin Integration against potential criminal prosecution or

16                regulatory sanctions, or perpetuated a fraud on the French Court during the

17                Dolphin Integration bankruptcy proceeding, and also any other related

18                documents such as any draft Letter Of Intent (LOI) or final LOI signed;

19             m. the extent to which the documentation related to the Soitec/Silvaco or Dolphin

20                Design/Silvaco transaction contains any indemnification clause(s) designed to

21                protect MBDA, Soitec, Dolphin Design, Silvaco or any of the other participants

22                in the asset strip and destruction of Dolphin Integration against the costs of

23                defending against potential civil, criminal or regulatory consequences or

24                liability;

25             n. the timing of the communications, negotiations, and transaction between

26                Soitec/Silvaco or Dolphin Design/Silvaco as it will reveal the extent of the

27                collusion between MBDA/Soitec and Silvaco, as well as how MBDA/Soitec

28                always intended to break up Dolphin Integration and that MBDA’s/Soitec’s
                                    20
      DECLARATION OF DANIEL BAUMSLAG FOR DISCOVERY UNDER 28 U.S.C. §1782
Case 5:21-mc-80140-NC Document 1-5 Filed 06/02/21 Page 21 of 21
